PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/293,437
Filing Date: 14 Oct 2016
Appellant(s): Chichlowski et al.



__________________
Chris N. Davis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/04/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 3/18/2020 from which the appeal is taken have been modified by the withdrawal of the 35 U.S.C. 112 indefinite rejection based on Appellant’s arguments being persuasive.  
A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 49, 61 and all claims dependent on them, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claims 1, 49 and 61 initially set forth a nutritional composition comprising HMOs, wherein the HMOs consist of several specific ingredients, and then the claims recite that a specific type of HMO ingredient comprises one or more of a specific type.  It is unclear as to how the initial recitation of “the HMOs consist of” further limits a claim wherein the HMOs are open (i.e. comprising) to a variety in a selection.

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over GR in view of Martin, Sprenger and Prieto.
GR: Garcia-Rodenas: 2007/0104700.

Martin: Alpha-keto-isovalerate as a biomarker of prebiotic efficacy for weight gain prevention; WO2014154494 A1; published Oct. 02, 2014.

Sprenger: Oligosaccharide mixture and food product comprising this mixture, especially infant formula; WO 2012069415 A1; published May 31, 2012.

Prieto: Nutritional formulations containing oligosaccharides; WO 1998043494; published Oct 8, 1998.



Independent claim 1
Consisting of HMOs 
GR teaches methods of making nutritional compositions (ab.), comprising oligosaccharides, consisting of HMOs (0011, 0023).

Sialylated 
GR teaches that the oligosaccharides include human milk oligosaccharides (HMOs), including sialylated type, such as: sialyllactose (0023).

GR also teaches a method of making a nutritional composition comprising HMOs, wherein the HMOs consist of sialyllactose (Ex. 4).

GR does not teach the specifically claimed amount of HMOs.
Martin also teaches methods of making nutritional prebiotic compositions, and further provides that they comprise either individual types of oligosaccharide or mixtures thereof, including: sialylated oligosaccharides (Line Starting (LS): “Examples of prebiotics include…”).
Martin also teaches that oligosaccharides are probiotics (LS: “In one embodiment, the prebiotic is selected from…). 




No other ingredients are taught to be included in the nutritional prebiotic composition, therefore one of skill would have a reasonable expectation that the amount of sialylated oligosaccharides is up to 100 wt%. Therefore, such a teaching makes obvious the use of about 60-80% of sialylated oligosaccharides.
Martin teaches that there are beneficial effects of food products with prebiotic properties on energy homeostasis, satiety regulation and body weight gain (LS: recent data…). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional compositions comprising sialylated oligosaccharides, as GR, to include the use of about 60-80% of sialylated oligosaccharides, as claimed, because Martin illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making nutritional compositions with sialylated oligosaccharides, which further shows that such a thing was known to be done (see MPEP 2144.07); and also provides there are beneficial effects of food products with prebiotic properties on energy homeostasis, satiety regulation and body weight gain.

Neither sialylated or fucosylated
The modified teaching does not discuss the use of HMOs that are neither: sialylated or fucosylated, including about 10-30% of them.



Sprenger also teaches methods of making nutritional prebiotic compositions, including oligosaccharides, and further provides that the oligosaccharides optionally consist of one or more of: a neutral oligosaccharide; a sialylated oligosaccharide; and/or a fucosylated oligosaccharide (ab.).

Sprenger teaches that the at least one neutral oligosaccharide (ab) is in an amount of 5-90 wt% (i.e. N-acetyl-lactosamine) (see Line starting (LS): “The above mixture of ingredients is a new…”). The taught range of 5-90 wt% of at least one neutral oligosaccharide (ab.), encompasses about 10-30% of the oligosaccharides are neither: sialylated or fucosylated, as claimed.

Sprenger further teaches said mixture of HMOs is a probiotic, that provides the benefit of helping to secure a normal immune or inflammation status or mitigate or reduce the effect of food allergies and provides a non-drug-based intervention that is compatible with fragile individuals (see LS: An object of the present invention…(and beyond)).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional compositions that include human milk oligosaccharides (HMOs), as the modified teaching of GR, to include the use of HMOs that are neither sialylated or fucosylated, as claimed, because Sprenger illustrates that the art finds such types of HMOs to be suitable for similar intended uses, including methods of making nutritional compositions that include HMOs, which shows 

The modified teaching, does not discuss that the neutral oligosaccharides comprising: lacto-N-biose (LNB), lacto-N-neotetraose (LnNT) and/or lacto-N-tetraose, as claimed.
Prieto also teaches methods of making nutritional compositions comprising HMOs (ab) and further provides the use of lacto-N-neotetraose (ab.).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional compositions with neutral HMOs, as the modified teaching of GR, to include that the neutral oligosaccharide is the specifically claimed type, lacto-N-neotetraose (LnNT), as claimed, because Prieto illustrates that the art finds this type to be suitable for similar intended uses, including methods of making nutritional compositions with neutral HMOs, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.




Fucosylated 
GR does not teach the use of fucosylated oligosaccharides, therefore the optional amount of zero is encompassed.
Further, the modified teaching, in Sprenger, provides 5-70 wt% of at least one fucosylated oligosaccharide (ab.), which encompasses about 0-20% of the HMOs are fucosylated, as claimed.

In summary, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods of making nutritional compositions with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of making nutritional compositions with HMOs, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).


Dependent Claims
As for claim 2, the modified teaching, in Martin, provides sialylated oligosaccharides in amounts up to 100 wt%, which encompasses the claim of about 70% of the HMOs are sialylated, as claimed.
The modified teaching, in Sprenger, provides 5-70 wt% of at least one fucosylated oligosaccharide (ab.), which encompasses about 10% of the HMOs are fucosylated, as claimed.
The modified teaching, in Sprenger, provides 5-90 wt% of at least one neutral oligosaccharide (ab.), which encompasses about 20% of HMOs that are neither: sialylated or fucosylated, as claimed.

As for claim 3, the modified teaching, in Springer, provides that the at least one sialylated oligosaccharide (ab.), includes 3'-sialyllactose and 6'-sialyllactose (Item iii of Summary), as claimed.

As for claim 4, the modified teaching, in Springer, provides that the at least one fucosylated oligosaccharide includes 2'-fucosyllactose (2FL) and 3'-fucosyllactose (3FL)  (see Item iv of Summary).





As for claim 6, Sprenger teaches the composition further comprises one or more of: 
a protein source (ref. clm. 7), 
a lipid source (ref. clm. 7), 
a carbohydrate source (ref. clm. 7), 
a prebiotic comprising polydextrose and/or galacto-oligosaccharides (ref. cl. 2), and
a probiotic (ref. clm. 15).  

As for claim 16, Sprenger teaches the use of long chain polyunsaturated fatty acid (LS: The food product according to the present invention generally contains a source of lipids.).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over GR in view of Martin, Sprenger and Prieto, as applied to claims 1-4, 6 and 16 above, further in view of UW.
UW: University of Washington: Increasing Energy Density of Infant Formula; published March 24, 2015 at: https://web.archive.org/web/20120219001144/http://depts.washington.edu:80/growing/Nourish/Concform.htm

The modified teaching, in Sprenger, provides that the HMO mixture, discussed in claim 1 above, is present in food compositions at 0.3 to 4 wt%,  when the food composition is for a young child or is an infant food product or formula (LS: “The homogenized mixture is transferred to…).

The modified teaching does not discuss the total amount of g/100 kcal in the infant formula.
UW teaches that infant formulas can go up to 30 kcal/ounce, which converts to about 93g/100 kcal (see General Rule of Thumb).
Given a concentration of 0.3 to 4 wt% HMOs, as taught by Sprenger, this means that infant formula has up to 0.279 to 7.44 g/100 kcal of HMOs, which encompasses the claim of from about 0.005 to 1 gram/kcal of HMOs in the food composition, as claimed. 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making infant formulas, as the modified teaching of GR, to include from about 0.005 g/100 kcal to about 1 g/100 kcal of HMOs, as claimed, because the combination of Sprenger and UW illustrates that the art finds encompassing amounts as being suitable for similar intended uses, including methods of making infant formulas, which further shows that such a thing was known to be done. See MPEP 2144.07.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over GR in view of Martin, Sprenger and Prieto, as applied to claims 1-4, 6 and 16 above, further in view of Wittke (2012/0172288). 

As for claim 8, the modified teaching provides the use of prebiotics, in Sprenger, however, does not discuss the type, polydextrose.


Wittke also teaches methods of making nutritional food compositions, like infant formulas (0002), comprising: proteins, carbohydrates, lipids (0030), and prebiotics (0041), including a combination of galacto-oligosaccharide and polydextrose (0042), which provides the use of the specifically claimed type of prebiotic, polydextrose.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional food compositions, like infant formulas, comprising: proteins, carbohydrates, lipids and prebiotics, as the modified teaching of GR, to include the use of polydextrose, as claimed, because Wittke illustrates that the art finds polydextrose to be suitable for similar intended uses, including methods of making nutritional food compositions, like infant formulas, comprising: proteins, carbohydrates, lipids and prebiotics, which further shows that such a thing was known to be done. See MPEP 2144.07.
Further, the modified teaching, in Wittke, provides 0.1 g/100 kcal to about 1 g/100 kcal of each: polydextrose (0044) and galactooligosaccharide (0045), which encompasses the claim of wherein the prebiotic comprises polydextrose and galactooligosaccharides in a ratio ranging from about 1:4 to about 4:1 by weight. 

As for claim 18, the modified teaching, in Wittke, also provides the use of beta glucans (Ex. 6).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over GR in view of Martin, Sprenger and Prieto, as applied to claims 1-4, 6 and 16 above, further in view of Kuang (2014/0107193).
As for claim 15, the modified teaching, in Sprenger, provides probiotics, however does not discuss amounts used in the infant formula.
Kuang also teaches methods of making nutritional food compositions, like infant formulas (0032),  comprising: proteins, carbohydrates, lipids (0035) and probiotics (0077), and further provides that the probiotics are in an amount of 1 x 104 to 1.5 1010 cfu/100kcal, which encompasses the claim of from about 1 x 105 to 1.5 x 109 cfu/100 kcals.  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional food compositions, like infant formulas, comprising: proteins, carbohydrates, lipids and probiotics, as the modified teaching of GR, to include from about 1 x 105 to 1.5 x 109 cfu/100 kcals of probiotics, as claimed, because Kuang illustrates that the art finds encompassing amounts  of probiotics to be suitable for similar intended uses, including methods of making nutritional food compositions, like infant formulas, comprising: proteins, carbohydrates, lipids and probiotics, which further shows that such a thing was known to be done. See MPEP 2144.07.



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over GR in view of Martin, Sprenger and Prieto, as applied to claims 1-4, 6 and 16 above, further in view of Martinez (5,405,637) and UW.
UW: University of Washington: Increasing Energy Density of Infant Formula; published March 24, 2015 at: https://web.archive.org/web/20120219001144/http://depts.washington.edu:80/growing/Nourish/Concform.htm

Sprenger, provides that the HMO mixture, discussed in claim 1 above, is present in food compositions at 0.3 to 4 wt%,  when the food composition is for a young child or is an infant food product or formula (LS: “The homogenized mixture is transferred to…).
The modified teaching does not discuss ingredients per 100 kcal, as claimed.
Martinez also teaches methods of making nutritional food compositions, like infant formulas (ab.), comprising: proteins, carbohydrates, and lipids; and further provides the composition comprises, per 100 kcal: 
between about 1.8 to 4.5 g of protein, which encompasses the claim of between about 1 g to 7 g of a protein source;
between about 3.3 to 6 g of a lipid source, which encompasses the claim of between about 1 g and about 10 g of a lipid source; and 
between about 7 g and about 14 g of a carbohydrate source (5, 10+), which encompasses the claim of between about 6 g to 22 g of a carbohydrate source.

UW teaches that infant formulas can go up to 30 kcal/ounce, which converts to about 93g/100 kcal (see General Rule of Thumb).



Given a concentration of 0.3 to 4 wt% HMOs, as taught by Sprenger (as discussed in above), this means that infant formula has up to 0.279 to 7.44 g/100 kcal of HMOs, which encompasses the claim of between about 0.005 g and about 1 g of the HMOs.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional food compositions, like infant formulas, comprising: proteins, carbohydrates, lipids and HMOs, as the modified teaching of GR, to include the amounts of said ingredients based on grams per 100 kcal, as claimed, because the combination of Martinez and UW illustrates that the art finds encompassing ranges to be suitable for similar intended uses, including methods of making nutritional food compositions, like infant formulas, comprising: proteins, carbohydrates, lipids and HMOs, which further shows that such a thing was known to be done. See MPEP 2144. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over GR in view of Martin, Sprenger, Prieto, Martinez (5,405,637) and UW, as applied to claim 20 above, further in view of Wittke (2012/01722288) and Kuang (2014/0107193).

The modified teaching does not discuss the use of polydextrose and galacto-oligosaccharides, as claimed.



Wittke also teaches methods of making nutritional food compositions (ab), comprising: proteins, carbohydrates, lipids (0029), prebiotics (0013) and probiotics (0030), and further provides 0.1 g/100 kcal to about 1 g/100 kcal of each: polydextrose (0044) and galactooligosaccharide (0045), which encompasses the claim of: 
about 0.1 g/100 kcal to about 0.5 g/100 kcal polydextrose; and 
about 0.1 g/100 kcal to about 1.0 g/100 kcal galacto-oligosaccharides, as claimed. 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional food compositions, comprising: proteins, carbohydrates, lipids, prebiotics and probiotics, as the modified teaching of GR, to include: 
about 0.1 g/100 kcal to about 0.5 g/100 kcal polydextrose; and 
about 0.1 g/100 kcal to about 1.0 g/100 kcal galacto-oligosaccharides, as claimed, because Wittke illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making nutritional food compositions, like infant formulas, comprising: proteins, carbohydrates, lipids, prebiotics and probiotics, which further shows that such a thing was known to be done. See MPEP 2144.07.

The modified teaching, in Wittke, provides probiotics, including the species Lactobacillus rhamnosus GG (0038).  


The modified teaching does not discuss the use of probiotics, like Lactobacillus rhamnosus GG in units of cfu/100 kcals.
Kuang also teaches method of making nutritional food compositions
(0032), comprising: proteins, carbohydrates, lipids (0035) and probiotics (0077), and further provides that the probiotics are in an amount of 1 x 104 to 1.5 1010
cfu/100 kcal, which encompasses the claim of from about 1 x 105 to 1.5 x 109 cfu/100 kcals.
It would have been obvious to one of skill in the art, at the time of filing/the
invention to modify the method of making nutritional food compositions, like infant
formulas, comprising: proteins, carbohydrates, lipids and probiotics, as the modified
teaching of GR, to include the use of Lactobacillus rhamnosus GG in units of
cfu/100kcal, as claimed, because Kuang illustrates that the art finds amounts of probiotics with this unit to be suitable for similar intended uses, including methods of making nutritional food compositions, like infant formulas, comprising: proteins, carbohydrates, lipids and probiotics, which further shows that it was known to do such a thing. See MPEP 2144.07.

Claim Rejections - 35 USC § 103
Claims 49-53 and 57, are rejected under 35 U.S.C. 103 as being unpatentable over GR in view of Sprenger and Prieto.
The discussions citing GR, Sprenger and Prieto, for all the reasons as discussed in the rejection of claims 1-4, 6 and 16 above, are incorporated herein.

Independent claim 49
The modified teaching, in Sprenger, provides;
2-50 wt% of at least one sialylated oligosaccharide (ab.), which encompasses about 20-40% of the HMOs are sialylated;
5-70 wt% of at least one fucosylated oligosaccharide (ab.), which encompasses about 40-60% of the HMOs are fucosylated; and
5-90 wt% of at least one neutral oligosaccharide (ab.), which encompasses about 10-30% of HMOs that are neither: sialylated or fucosylated, as claimed.

Dependent claims
As for claim 50, the modified teaching, in Sprenger, provides:
2-50 wt% of at least one sialylated oligosaccharide (ab.), which encompasses about 30% of the HMOs are sialylated;
5-70 wt% of at least one fucosylated oligosaccharide (ab.), which encompasses about 50% of the HMOs are fucosylated; and
5-90 wt% of at least one neutral oligosaccharide (ab.), which encompasses about 20% of HMOs that are neither: sialylated or fucosylated, as claimed.

As for claim 51, the modified teaching, in Springer, provides that the at least one sialylated oligosaccharide (ab.), includes 3'-sialyllactose and 6'-sialyllactose (Item iii of Summary), as claimed.


As for claim 52, the modified teaching, in Springer, provides that the at least one fucosylated oligosaccharide includes 2'-fucosyllactose (2FL) and 3'-fucosyllactose (3FL)  (see Item iv of Summary).

As for claim 53, Sprenger teaches the composition further comprises one or more of: 
a protein source (ref. clm. 7), 
a lipid source (ref. clm. 7), 
a carbohydrate source (ref. clm. 7), 
a prebiotic comprising polydextrose and/or galacto-oligosaccharides (ref. cl. 2), and
a probiotic (ref. clm. 15).  

As for claim 57, Sprenger teaches the use of long chain polyunsaturated fatty acid (LS: The food product according to the present invention generally contains a source of lipids.).  





Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over GR in view of Sprenger and Prieto, as applied to claims 49-53 and 57 above, further in view of UW.
As for claim 54, references cited for the reasons as discussed in claim 7 above, are incorporated herein to provide the same limitations, as claimed.

Claims 55 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over GR in view of Sprenger and Prieto, as applied to claims 49-53 and  57 above, further in view of Wittke (2012/0172288). 
References cited for the reasons as discussed in claims 8 and 18 above, are incorporated herein to provide the same limitations, as claimed.
As for claim 55, please see the rejection of claim 8 above. 
As for claim 58, please see the rejection of claim 18 above.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over GR in view of Sprenger and Prieto, as applied to claims 49-53 and 57 above, further in view of Kuang (2014/0107193).
As for claim 56, references cited for the reasons as discussed in claim 15 above, are incorporated herein to provide the same limitations, as claimed.



Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over GR in view of Sprenger and Prieto, as applied to claims 49-53 and 57 above, further in view of Martinez (5,405,637) and UW.
UW: University of Washington: Increasing Energy Density of Infant Formula; published March 24, 2015 at: https://web.archive.org/web/20120219001144/http://depts.washington.edu:80/growing/Nourish/Concform.htm

As for claim 59, references cited for the reasons as discussed in claim 20 above, are incorporated herein to provide the same limitations, as claimed.


Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over GR in view of Sprenger, Prieto, Martinez (5,405,637) and UW, as applied to claim 59 above, further in view of Wittke (2012/01722288) and Kuang (2014/0107193).
As for claim 60, references cited for the reasons as discussed in claim 21 above, are incorporated herein to provide the same limitations, as claimed.


Claim Rejections - 35 USC § 103
Claims 61-65 and 69, are rejected under 35 U.S.C. 103 as being unpatentable over GR in view of Sprenger and Prieto.
The discussions citing GR, Sprenger and Prieto, for all the reasons as discussed in the rejection of claims 1-4, 6 and 16 above, are incorporated herein.



Independent claim 61
The modified teaching, in Sprenger, provides;
2-50 wt% of at least one sialylated oligosaccharide (ab.), which encompasses about 10-30% of the HMOs are sialylated;
5-70 wt% of at least one fucosylated oligosaccharide (ab.), which encompasses about 10-30% of the HMOs are fucosylated; and
5-90 wt% of at least one neutral oligosaccharide (ab.), which encompasses about 50-70% of HMOs that are neither: sialylated or fucosylated, as claimed.

Dependent Claims
As for claim 62, the modified teaching, in Sprenger, provides:
2-50 wt% of at least one sialylated oligosaccharide (ab.), which encompasses about 20% of the HMOs are sialylated;
5-70 wt% of at least one fucosylated oligosaccharide (ab.), which encompasses about 20% of the HMOs are fucosylated; and
5-90 wt% of at least one neutral oligosaccharide (ab.), which encompasses about 60% of HMOs that are neither: sialylated or fucosylated, as claimed.

As for claim 63, the modified teaching, in Springer, provides that the at least one sialylated oligosaccharide (ab.), includes 3'-sialyllactose and 6'-sialyllactose (Item iii of Summary), as claimed.


As for claim 64, the modified teaching, in Springer, provides that the at least one fucosylated oligosaccharide includes 2'-fucosyllactose (2FL) and 3'-fucosyllactose (3FL)  (see Item iv of Summary).

As for claim 65, Sprenger teaches the composition further comprises one or more of: 
a protein source (ref. clm. 7), 
a lipid source (ref. clm. 7), 
a carbohydrate source (ref. clm. 7), 
a prebiotic comprising polydextrose and/or galacto-oligosaccharides (ref. cl. 2), and
a probiotic (ref. clm. 15).  

As for claim 69, Sprenger teaches the use of long chain polyunsaturated fatty acid (LS: The food product according to the present invention generally contains a source of lipids.).  

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over GR in view of Sprenger and Prieto, as applied to claims 61-65 and 69 above, further in view of UW.
As for claim 66, references cited for the reasons as discussed in claim 7 above, are incorporated herein to provide the same limitations, as claimed.

Claims 67 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over GR in view of Sprenger and Prieto, as applied to claims 61-65 and 69 above, further in view of Wittke (2012/0172288). 
References cited for the reasons as discussed in claims 8 and 18 above, are incorporated herein to provide the same limitations, as claimed.
As for claim 67, please see the rejection of claim 8 above. 
As for claim 70, please see the rejection of claim 18 above.

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over GR in view of Sprenger and Prieto, as applied to claims 61-65 and 69 above, further in view of Kuang (2014/0107193).
As for claim 68, references cited for the reasons as discussed in claim 15 above, are incorporated herein to provide the same limitations, as claimed.

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over GR in view of Sprenger and Prieto, as applied to claims 61-65 and 69 above, further in view of Martinez (5,405,637) and UW.
UW: University of Washington: Increasing Energy Density of Infant Formula; published March 24, 2015 at: https://web.archive.org/web/20120219001144/http://depts.washington.edu:80/growing/Nourish/Concform.htm

As for claim 71, references cited for the reasons as discussed in claim 20 above, are incorporated herein to provide the same limitations, as claimed.


Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over GR in view of Sprenger, Prieto, Martinez (5,405,637) and UW, as applied to claim 71 above, further in view of Wittke (2012/01722288) and Kuang (2014/0107193).
As for claim 72, references cited for the reasons as discussed in claim 21 above, are incorporated herein to provide the same limitations, as claimed to provide the same limitations, as claimed.















(2) Response to Argument
The GR reference
It is asserted, that GR does not provide any motivation to combine its teachings with any of the other cited references. GR teaches compositions that improve gut barrier maturation in infants that can optionally include “human milk oligosaccharides, such as sialyllactose”. See GR, ]}[0020]. One of ordinary skill in the art, on reading GR, would not have any teaching, suggestion, motivation, or guidance to modify the compositions taught in GR such that sialyllactose is a necessary ingredient. Such a person simply does not have any motivation to combine GR’s teaching of HMOs as an optional ingredient with any of the other references, particularly Sprenger, save impermissible hindsight. One of ordinary skill in the art would not have any indication from GR that the amount or type of HMO provides any type of beneficial effect, and would not have any motivation to modify the amount or type of HMO as alleged by Examiner. GR does not render the claimed invention obvious, and none of the other cited references cure these deficiencies.
In response, GR is the primary teaching, which teaches that the oligosaccharides include a variety of optional types, including human milk oligosaccharides (HMOs), such as sialyllactose (0023), the specifically claimed type of HMO.  GR clearly provides that it is known to use HMOs in nutritional compositions, and shows an example wherein methods of making a nutritional composition comprising HMOs, wherein the HMOs consist of sialyllactose (Ex. 4). Therefore, this argument is not persuasive.

The Martin reference
Martin does not cure the deficiencies of GR to render the claimed invention obvious. Martin teaches a laundry list of possible prebiotics that can be used to prevent weight gain, which includes bovine milk oligosaccharides (BMOs) rather than HMOs. Martin further teaches that its “BMOs can be selected from the list comprising N-acetylated oligosaccharides, sialylated oligosaccharides and any mixtures thereof.” Martin then goes on to teach that “A particularly preferred prebiotic is a mixture of galacto-oligosaccharide(s), N-acetylated oligosaccharide(s) and sialylated oligosaccharide(s) in which the N-acetylated oligosaccharide(s) comprise (represent) 0.5 to 4.0% of the oligosaccharide mixture, the galacto-oligosaccharide(s) comprise (represent) 92.0 to 98.5% of the oligosaccharide mixture and the sialylated oligosaccharide(s) comprise (represent) 1.0 to 4.0% of the oligosaccharide mixture.... Preferably, a composition for use according to the invention contains from 2.5 to 15.0 wt% CMOS-GOS on a dry matter basis with the proviso that the composition comprises at least 0.02 wt% of an N-acetylated oligosaccharide, at least 2.0 wt% of a galacto-oligosaccharide and at least 0.04 wt% of a sialylated oligosaccharide.” See Martin, p. 13 line 16 - p. 14 line 7, emphasis added. In other words, Martin does not in any way teach HMOs, but instead teaches BMOs which are patentably distinct from the claimed HMOs. The recitation that the HMOs “consist of’ the claimed HMOs necessarily means that BMOs are excluded from the claimed invention. Further, in contrast to Examiner’s statements on p. 4 of the Office Action, Martin clearly teaches the amount of sialylated bovine milk oligosaccharide that is present in its compositions. The person 
In response, as noted in the Response to Remarks, of the Final Office Action, of 3/18/2020, one in the art would understands that types of BMO identified are structurally similar to HMOs by the same name.  Ravindran (1) and Han (2) provide evidence that the oligosaccharides in cow milk are structurally similar to those in human milk.
Ravindran: Producing Human Milk Sugars for Use in Formula; published Oct. 2015 at: https://milkgenomics.org/article/producing-human-milk-sugars-for-use-in-formula/; see the 2nd para. of the “Extracting HMOs from milk” section, that states: One such approach involves concentrating and extracting HMOs from cow milk. The oligosaccharides in cow milk are structurally similar to those in human milk, but their concentration is much lower.
Han: Biotechnological production of human milk oligosaccharides; Biotechnology Advances, Volume 30, Issue 6, November–December 2012, Pages 1268-1278; see Section: 1.3. Recovery from natural resources, states: Naturally occurring oligosaccharides can be isolated from the milk of other 

Further, Martin is merely providing an amount of sialylated oligosaccharides known for use in the art, whereas GR, the primary teaching already provided the type.




The Spencer reference
Appellant submits that Sprenger does not cure the deficiencies of GR, alone or in combination with Martin, to render the claimed invention obvious. Sprenger includes an additional type of HMOs that are excluded by the HMOs specifically recited in Claims 1, 49, and 61. Sprenger teaches that its compositions comprise (i) 5-70 wt% of at least one N-acetylated oligosaccharide; (ii) 5-90 wt% of at least one neutral oligosaccharide; (iii) 2-50 wt% of at least one sialylated oligosaccharide; and/or (iv) 5-70 wt% of at least one fucosylated oligosaccharide. See Sprenger, e.g., Abstract. The claimed invention does not include at least the N-acetylated oligosaccharide due to inclusion of the “consist of’ language. Appellant submits that it is established that “[t]he transitional phrase “consisting of’ excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“consisting of’ defined as “closing the claim to the inclusion of 

Also, Sprenger explicitly states that neutral oligosaccharides include “fucosylated or N-acetyl-lactosamine or other” oligosaccharides. See Sprenger, p. 4 lines 33-34 (emphasis added). Therefore, Sprenger’s teaching of 5-90% neutral oligosaccharides necessarily cannot encompass the recited composition comprising HMOs that are neither sialylated nor fucosylated.
Appellant further notes that Sprenger is silent on including the specific non-sialylated and non-fucosylated HMOs lacto-N-biose (LNB), lacto-N-neotetraose (LnNT) and/or lacto-N-tetraose in its compositions. Sprenger therefore cannot provide any teaching, suggestion or motivation to include these specific HMOs in its compositions. One of ordinary skill in the art would not have any reasonable expectation of success in modifying the compositions taught in Sprenger to include lacto-N-biose (LNB), lacto-N-neotetraose (LnNT) and/or lacto-N-tetraose and arrive at the claimed invention. Thus, 
In response, the primary claims require that the third type of HMO is neither sialylated or fucosylated, and comprise: lacto-N-biose (LNB), lacto-N-neotetraose (LnNT) and/or lacto-N-tetraose, which is open ended to include other non- sialylated or non-fucosylated types. The N-acetylated oligosaccharide, of Sprenger, as argued, are other than non- sialylated or non-fucosylated types therefore, this argument is not persuasive.  Similarly, the neutral oligosaccharides taught by Sprenger, include "fucosylated or N- acetyl-lactosamine or other" oligosaccharides, which presents an option, wherein fucosylated types are not required, merely optional.  Therefore, this argument is not persuasive.

The Prieto reference
It is asserted, that Prieto does not cure the deficiencies of GR and Sprenger, alone or in further combination with Martin. Prieto discloses ranges of concentrations (mg/L) of specific synthetic oligosaccharides (e.g., 2FL, LnNT), and is completely silent on the relative amounts of different types of oligosaccharides (e.g., fucosylated oligosaccharides). Prieto is further completely silent on including any sialylated oligosaccharides in its compositions, and necessarily therefore cannot disclose compositions with the recited relative amounts of the three types of HMOs. Prieto cannot provide any guidance or motivation to modify its teachings to include sialylated HMOs, nor any reasonable expectation of success in doing so and arriving at the claimed invention. Further, because Prieto only teaches the concentrations of the 
In other words, the recited ranges of HMOs in the compositions recited in Claims 1, 49, and 61 do not overlap or lie inside of any of the ranges of oligosaccharides taught in GR, Martin, Sprenger, or Prieto. Specifically, as discussed above, (i) none of the references disclose the claimed HMOs; (ii) neither GR nor Martin disclose the claimed amount of sialylated HMOs (Martin discloses an amount of sialylated BMOs) and are completely silent on the presence and/or amount of other HMOs to include in their compositions, (iii) Sprenger provides no disclosure of the weight percentages of the HMOs that are neither sialylated nor fucosylated to include in such a composition, and (iv) Prieto does not provide any teaching as to an amount of sialylated HMOs or the amounts of the three types of HMOs relative to one another. Thus, MPEP 2144.05(1) is not applicable here, as none of the cited references teach ranges, such that the claimed range “overlap[s] or lie[s] inside ranges disclosed by the prior art.” Similarly, MPEP 2144.05(11) is also not applicable because there is no evidence in these references establishing that the weight percentage of all three of the claimed HMOs in nutritional compositions is a result effective variable. This is especially true where the rejection set forth by Examiner would require guessing at the weight percentages of the non-sialylated and non-fucosylated HMOs to include in the compositions in the absence of any guidance whatsoever in any of the references as to what those weight percentages should be. Accordingly, those references cannot be relied upon to argue 
In response, Prieto is applied to show that it was known for nutritional compositions to comprising HMOs (ab) such as the specifically claimed type, lacto-N-neotetraose (ab.). Therefore this argument is not persuasive.  Further, any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, however, in this case the examination only took into account knowledge which was within the level of ordinary skill at the time the claimed invention was made, and did not include knowledge gleaned only from the appellant’s disclosure, therefore such a reconstruction is proper.

Amount/types of HMOs
It is asserted, that none of the references disclose the claimed types or amounts of the HMOs claimed, therefore, they cannot provide any motivation or reasonable expectation of success in modifying the compositions taught in Sprenger to arrive at the claimed invention. Without such motivation or reasonable expectation of success, the combination of references cannot render the claimed invention obvious per KSR and related case law. KSR v. Teleflex, 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006) (in order for a claim to be obvious, it must be determined if “a person of ordinary skill in the art would have been 
In response, the claimed types and amounts of HMOs, are provided by the modified teaching provided in the rejection of record, including:
60-80% sialylated HMOs: GR teaches methods of making nutritional compositions (ab.), comprising HMOs, wherein the HMOs consist of oligosaccharides (0011), including sialylated type, such as: sialyllactose (0023).
Martin also teaches methods of making nutritional prebiotic compositions, and further provides that they comprise either individual types of oligosaccharide or mixtures thereof, including: sialylated oligosaccharides (Line Starting (LS): “Examples of prebiotics include…”) as probiotics, wherein no other ingredients are taught in the probiotic, which means the amount of sialylated oligosaccharides imparted is up to 100 wt%, which makes obvious the use of about 60-80% of sialylated oligosaccharides.
About 0-20% fucosylated HMOs: GR does not teach the use of fucosylated oligosaccharides, therefore the optional amount of zero is encompassed.
Further, the modified teaching, in Sprenger, provides 5-70 wt% of at least one fucosylated oligosaccharide (ab.), which encompasses about 0-20% of the HMOs are fucosylated, as claimed.
About 10- 30% of HMOs that are neither sialylated or fucosylated: Sprenger teaches that the at least one neutral oligosaccharide (ab) is in an amount of 5-90 wt% (i.e. N-acetyl-lactosamine) (see Line starting (LS): “The above mixture of ingredients is a new…”), which encompasses about 10-30% of the oligosaccharides are neither: 
The claims are toward a nutritional composition and in this case all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods of making nutritional compositions with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793    
                                                                                                                                                                                                    /RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.